DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  Although the applicant’s claim contains the term “manufacture”, the claim itself does not include any method steps.  The term “manufacture” would be inherent in creating the composition of claim 1 and would not further limit the method claim.  As no additional method steps are included within the claim, instant claim 23 is found to be indefinite.  It is suggested that the applicant define a method step which further limits the parent claims such as including a packaging step.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, and 9-23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park; Sun Hyun (US 20200271553 A1) claiming priority to Korean application filed Nov. 29, 2016.
Park teaches compositions for biotissue clearing and a method of biotissue clearing (see title).  In paragraph 11, Park teaches the clearing compositions can be used on a variety of tissues including brain tissue.  
Park teaches in paragraph 43 the inclusion of amino acid type compounds described by formula 1 in paragraph 14.  The amount of amino acid can be used in various amounts and ranges including 4-55 w/v %.
In paragraph 56, Park teaches additional compounds can be added together with the amino acid including urea, 2-2-thiodiethanol and iohexol.  These compounds are taught to be used in amounts ranging from 20-60 w/v%.
In the examples, Park teaches the incubation of the tissue at room temperature and at 55C for various amounts of time including 12 hours.


Allowable Subject Matter
Claims 3-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art fails to teach or suggest the inclusion of N-methyl glucamine (an amino sugar) with iohexol and propylene glycol.  Although amino acids are taught in the prior art, there is no suggestion to substitute the amino sugar for these amino acids.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY E WEBB whose telephone number is (571)272-1325.  The examiner can normally be reached on 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on 571-272-1498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


GREGORY E. WEBB
Examiner
Art Unit 1761



/GREGORY E WEBB/               Primary Examiner, Art Unit 1761